DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is claiming for priority for the foreign application priority date is 09/14/2018. Certified copy being received.

Specification
The disclosure is objected to because of the following informalities: 
[0045] line 10, addition 206B is not in figure 3A or 3B; “subtraction 208D-F” should be “subtraction 208C-F”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 12, 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, recites an apparatus to perform an improved estimate             
                
                    
                        x
                    
                    
                        n
                        +
                        1
                         
                    
                
            
        for a function of             
                1
                /
                
                    
                        d
                    
                    
                        i
                    
                
            
         by using a combination of multiplier and addition hardware blocks to implement the mth order polynomial.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). The claim recites estimating the function by implementing an mth order polynomial equation, where i and m are natural numbers, wherein m >2, where in             
                (
                
                    
                        
                            m
                            -
                            1
                        
                    
                    
                        
                            j
                        
                    
                
                )
            
         is a binomial coefficient and is equal to zero if j > (m – 1). Such limitations explicitly cover mathematical calculations, relationship, and/or formula. Therefore, the claim include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a function estimation hardware logic unit for use in an ALU of a processor. However, the elements are recited at a high level of generality, i.e., as a generic system performing generic computer functions such as receiving/outputting values and performing mathematical calculations with the values. Such elements fail to provide a meaningful limitation on the claim invention, and amount to no more than mere instructions to apply the exception using generic computer elements.
The claims additionally recites a first input to receive the input value, second input to receive an estimate, and an output to output the improved estimate. However, these limitations are recited at a high level of generality (i.e. as a general means of inputting and output data to an abstract idea), and thus fail to impose a meaningful limit on the remaining claim limitations. Such limitation is a necessary data input and output operation which could be attached to any mathematical calculation or mental process, and thus amount to mere data gathering, activities that are found to be insignificant extra-solution activity (see MPEP 2106.05(g)).
The claim additionally recites a combination of multiplier and addition hardware block configured in hardware circuitry to implement the equation, such limitation just merely restate their own function, the combination of multiplier and addition hardware blocks provide no 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus the claim is directed to an abstract idea.
Under Step 2B, as discussed with respect to Prong Two of Step 2A, the additional elements in the claim amount no more than mere instructions to apply the exception using a generic system. The same conclusion is reached in step 2B, i.e. mere instruction to apply an exception on a generic element cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The receiving first input and second and outputting the input are considered to be extra-solution activity in step 2A, and are determined to be well-understood, routine, conventional activity in the field. Court decisions cited in MPEP 2106.05(d)(II), indicates that mere receiving or transmitting data over a network, is well-understood, routing, conventional function when it is claimed in a merely generic manner. Thus claim 1 is not patent-eligible under 35 U.S.C. 101.

Regarding claim 17 and 19, they recite a method claim and a product claim that are corresponding to claim 1. Thus they are rejected for the same reasons as in claim 1.

Regarding claims 2-8, 12, 15-16, and 18, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons state above. The claims are dependent on claim 1 and 17, respectively, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.

Regarding claims 2-8, 12, and 18, recite further limitations that are abstract mathematical concepts without reciting any additional elements that make the claims any less 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 12, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (US - 5386375).

Regarding claim 1, Smith teaches a function estimation hardware logic unit for use in an arithmetic logic unit of a processor (figure 3, iteration 1 calculation 54), the function estimation hardware logic arranged to calculate, in hardware logic, an improved estimate, xn+1, for a function of an input value, d, wherein the function is 1/                        
                            
                                
                                    d
                                
                                
                                    i
                                
                            
                        
                    , and the hardware logic comprising (column 14, line 33-35, calculation 54 and subsequent iteration up to calculation 60 encompass step 20 and 22 of figure 1.Column 5, line 54-56, figure 1 step 22, takes a previous approximate inverse square root                         
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                             
                        
                    as input and produces a more accurate approximate inverse square root                         
                            
                                
                                    y
                                
                                
                                    i
                                    +
                                    1
                                
                            
                        
                    . Column 4, line 43-45, figure 1, in step 12 a computer instruction take in the floating point square root of a dam operand, [i.e. the in value d]  ): 
a first input arranged to receive the input value, d (figure 1, step 12 reading a data operand from a memory to a control unit. Column 5, line 3-5, let                         
                            
                                s
                            
                        
                     denote a positive square root of s); 
a second input arranged to receive an estimate, x, for the function of the input value (figure 1, step 18 Column 5, line 11-13, providing an approximation to an inverse square root of the data operand); and 
an output arranged to output the improved estimate, xn+1, for the function of the input value (figure 1 step 22, generate a more accurate approximation to the inverse square root of the data operand); and 
a combination of multiplier and addition hardware blocks configured in hardware circuitry to implement an mth-order polynomial to determine the improved estimate, xn+1, with mth order convergence, wherein the mth-order polynomial can be expressed as:                         
                            
                                
                                    f
                                
                                
                                    i
                                    ,
                                    m
                                
                            
                            
                                
                                    x
                                    ,
                                    d
                                
                            
                            =
                             
                            
                                
                                    x
                                
                                
                                    n
                                    +
                                    1
                                
                            
                            =
                             
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                             
                            (
                            
                                
                                    ∏
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        m
                                        -
                                        1
                                    
                                
                                
                                    (
                                    1
                                    +
                                    
                                        
                                            1
                                        
                                        
                                            k
                                            i
                                        
                                    
                                    )
                                    )
                                
                            
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        0
                                    
                                    
                                        m
                                        -
                                        1
                                    
                                
                                
                                    (
                                    
                                        
                                            
                                                m
                                                -
                                                1
                                            
                                        
                                        
                                            
                                                j
                                            
                                        
                                    
                                    )
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            -
                                                            d
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    n
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    j
                                                
                                            
                                        
                                        
                                            j
                                            i
                                            +
                                            1
                                        
                                    
                                
                            
                            )
                        
                     where i and m are natural numbers, where in m>2 wherein                         
                            (
                            
                                
                                    
                                        m
                                        -
                                        1
                                    
                                
                                
                                    
                                        j
                                    
                                
                            
                            )
                        
                     is a binomial coefficient and is equal to zero if j > (m-1) (Column 12, line 45-53, the data operand is used either by the CPU 36 or directly by the circuit 42 to produce an approximate inverse square root                         
                            
                                
                                    y
                                
                                
                                    0
                                
                            
                        
                    . In steps 20 and 22 … cubic iterations described by EQ 5, to generate a more exact approximate inverse square root                         
                            
                                
                                    y
                                
                                
                                    m
                                
                            
                        
                     using addition, subtraction, and/or multiplication within unit 40, column 11 line 44-49. Column 6, line 16-25, a cubic iteration [i.e. m = 3] is another method for performing in step 22 to approximate the inverse square root function as shown in EQ 5                         
                            
                                
                                    y
                                
                                
                                    i
                                    +
                                    1
                                     
                                
                            
                            =
                            
                                
                                    y
                                
                                
                                    i
                                     
                                
                            
                            (
                            
                                
                                    15
                                
                                
                                    8
                                
                            
                            -
                            
                                
                                    5
                                
                                
                                    4
                                
                            
                            
                                
                                    s
                                    y
                                
                                
                                    i
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    3
                                
                                
                                    8
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    s
                                                    y
                                                
                                                
                                                    i
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    ). EQ 5 is the simplified equation, where m = 3 and i = 2 as disclosed in the specification on paragraph [0045]).

Regarding claim 2, Smith discloses the invention as in the parent claim above, including the function estimation hardware logic unit according to claim 1, wherein m is not equal to a power of two (column 6 line 16-25, EQ 5 is the cubic iteration, or m = 3. Thus it is not a power of two).

Regarding claim 3, Smith discloses the invention as in the parent claim above, including the function estimation hardware logic unit according to claim 1, wherein m=3 (column 6 line 16-25, EQ 5 is the cubic iteration, or m = 3).

Regarding claim 4, Smith discloses the invention as in the parent claim above, including the function estimation hardware logic unit according to claim 1, wherein m and i have any combination of values except for m=3 and i=2 (column 5 line 66 - column 6 line 5, a quadratic iteration [i.e. m= 2] is one possible method for performing step 22 to approximate the inverse square root [i.e. i = 2] as shown in EQ 3).

Regarding claim 12, Smith discloses the invention as in the parent claim above, including the function estimation hardware logic unit according to claim 1, wherein m=3 and i=2, such that the mth-order polynomial can be expressed as:                         
                            
                                
                                    x
                                
                                
                                    n
                                    +
                                    1
                                
                            
                            =
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                
                                
                                    8
                                
                            
                            (
                            15
                            -
                            
                                
                                    d
                                    x
                                
                                
                                    n
                                
                                
                                    2
                                
                            
                            
                                
                                    10
                                    -
                                    
                                        
                                            3
                                            d
                                            x
                                        
                                        
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            )
                        
                     (column 6, line 16-25, a cubic iteration [i.e. m = 3] is another method for performing in step 22 to approximate the inverse square root function [i.e. i =2] as shown in EQ 5                         
                            
                                
                                    y
                                
                                
                                    i
                                    +
                                    1
                                     
                                
                            
                            =
                            
                                
                                    y
                                
                                
                                    i
                                     
                                
                            
                            (
                            
                                
                                    15
                                
                                
                                    8
                                
                            
                            -
                            
                                
                                    5
                                
                                
                                    4
                                
                            
                            
                                
                                    s
                                    y
                                
                                
                                    i
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    3
                                
                                
                                    8
                                
                            
                            
                                
                                    (
                                    
                                        
                                            s
                                            y
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                                
                                    2
                                
                            
                        
                    ).

Regarding claim 15, Smith discloses the invention as in the parent claim above, including an arithmetic logic unit comprising a function estimation hardware logic unit according Smith, figure 1, processor 35, column 12 line 45-56, figure 3 the iteration such as cubic iteration described by EQ 5 is implemented using addition, subtraction, and/or multiplication within unit 40, and the arithmetic operations implicit in EQ 5 are executed in the execution unit 40 under the control of the CPU).

Regarding claim 16, Smith discloses the invention as in the parent claim above, including an arithmetic logic unit comprising a plurality of instances of the function estimation hardware logic unit according to claim 1 arranged in a sequence, wherein an output from one function estimation hardware logic unit is taken as an input to a next function estimation hardware logic unit in the sequence (Smith, figure 1, processor 35, column 12 line 45-56, a sequence of zero or more iterations are implemented using addition, subtraction, and multiplication within unit 40, the arithmetic operations are executed in execution unit 40 under the control of the CPU. Figure 3 teaches a plurality of iteration 1-M [i.e. plurality of instances of the function estimation hardware logic unit] and the iteration units are cascaded or in a sequence to generate an output).

Regarding claim 17 and 19, they recite a method claim and a product claim, respectively, that are corresponding to the apparatus claim 1. Thus, they are rejected for the same reasons as in the claim 1.
 
Regarding claim 18, Smith discloses the invention as in the parent claim above, including wherein: ( c) m = 3 and i = 2, such that the mth order polynomial can be expressed as                         
                            
                                
                                    x
                                
                                
                                    n
                                    +
                                    1
                                
                            
                            =
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                
                                
                                    8
                                
                            
                            (
                            15
                            -
                            
                                
                                    d
                                    x
                                
                                
                                    n
                                
                                
                                    2
                                
                            
                            
                                
                                    10
                                    -
                                    
                                        
                                            3
                                            d
                                            x
                                        
                                        
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            )
                        
                     (column 6, line 16-25, a cubic iteration [i.e. m = 3] is another method for performing in step 22 to approximate the inverse square root function [i.e. i =2] as shown in EQ 5                         
                            
                                
                                    y
                                
                                
                                    i
                                    +
                                    1
                                     
                                
                            
                            =
                            
                                
                                    y
                                
                                
                                    i
                                     
                                
                            
                            (
                            
                                
                                    15
                                
                                
                                    8
                                
                            
                            -
                            
                                
                                    5
                                
                                
                                    4
                                
                            
                            
                                
                                    s
                                    y
                                
                                
                                    i
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    3
                                
                                
                                    8
                                
                            
                            
                                
                                    (
                                    
                                        
                                            s
                                            y
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                                
                                    2
                                
                            
                        
                    ))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of NPL – High Order Algorithms to Find Square Roots and Inverse (hereinafter NPL).

Regarding claim 5, Smith discloses the invention as in the parent claim above, including quadratic and cubic iteration and other iteration sequences to compute                         
                            
                                
                                    y
                                
                                
                                    i
                                    +
                                    1
                                     
                                
                            
                        
                    from                         
                            
                                
                                    y
                                
                                
                                    i
                                     
                                
                            
                        
                     as disclosed in column 6. Smith does not explicitly discloses that m = 4.
However, NPL discloses a method to compute                         
                            
                                
                                    x
                                
                                
                                    n
                                    +
                                    1
                                     
                                
                            
                        
                    from                         
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                        
                     using high order iteration, such as quartic iteration or m = 4 (NPL section 3.3 high order iteration shows an approach to use quartic iteration to calculate the function of inverse square root).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Smith’s method of using quadratic iteration or cubic iteration for performing step 22 to perform step 22 using the quartic iteration as disclosed in the NPL. This modification would be obvious because as recognized by Smith on column 16, the quadratic and cubic iterations have the great advantage of rapid convergence and the number of correct bit would double or triple with each iteration, in which would improve the speed of the operation, and as recognized by the NPL in section 4.1.1, when m = 4, the algorithms converges quartically, which would improve the speed of the operation even faster than double and triple iteration.

Regarding claim 6, the combined system of Smith in view of NPL discloses the invention as in the parent claim above, including wherein m=4 (NPL section 3.3 discloses the method of performing quartic iteration [i.e. m = 4] to find inverse square root).

Regarding claim 7, Smith discloses the claim invention as in the parent claim above, including a cubic iteration to compute the inverse square root. Smith does not explicitly teaches that the cubic iteration to compute the reciprocal of the input or i = 1, such that the mth order polynomial can be expressed as:                         
                            
                                
                                    x
                                
                                
                                    n
                                    +
                                    1
                                
                            
                            =
                             
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        0
                                    
                                    
                                        m
                                        -
                                        1
                                    
                                
                                
                                    (
                                    
                                        
                                            
                                                m
                                            
                                        
                                        
                                            
                                                j
                                                +
                                                1
                                            
                                        
                                    
                                    )
                                    
                                        
                                            
                                                
                                                    -
                                                    d
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            n
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            j
                                        
                                    
                                
                            
                            .
                             
                        
                    However, NPL discloses an approach to perform cubic iteration on the reciprocal function                          
                            
                                
                                    1
                                
                                
                                    x
                                
                            
                        
                    , or i = 1 (NPL – section 2.2 a cubic iteration, shows equation of a cubic iteration [i.e. m=3] of the reciprocal function [i.e. i = 1], where 
                        
                            
                                
                                    h
                                
                                
                                    n
                                
                            
                            =
                            1
                            -
                            A
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                        
                     (refer to as EQ1)
                        
                            
                                
                                    x
                                
                                
                                    n
                                    +
                                    1
                                
                            
                            =
                             
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                            +
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            n
                                        
                                    
                                    +
                                    
                                        
                                            h
                                        
                                        
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     (refer to as EQ2), 
substitute EQ1 to EQ2, the result will be                         
                            
                                
                                    x
                                
                                
                                    n
                                    +
                                    1
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                            (
                            3
                            -
                            3
                            
                                
                                    A
                                    x
                                
                                
                                    n
                                
                            
                            +
                            
                                
                                    A
                                
                                
                                    2
                                
                            
                            
                                
                                    x
                                
                                
                                    n
                                
                                
                                    2
                                
                            
                            )
                        
                    , which is the simplified equation of                         
                            
                                
                                    x
                                
                                
                                    n
                                    +
                                    1
                                
                            
                            =
                             
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        0
                                    
                                    
                                        m
                                        -
                                        1
                                    
                                
                                
                                    (
                                    
                                        
                                            
                                                m
                                            
                                        
                                        
                                            
                                                j
                                                +
                                                1
                                            
                                        
                                    
                                    )
                                    
                                        
                                            
                                                
                                                    -
                                                    d
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            n
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                    ).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system of smith to perform the cubic iteration of the reciprocal function as disclosed in the NPL. This modification would have been obvious because all the claimed elements were known in the prior art [i.e. performing cubic iteration on the reciprocal function to expressed the equation as                         
                            
                                
                                    x
                                
                                
                                    n
                                    +
                                    1
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                            (
                            3
                            -
                            3
                            
                                
                                    A
                                    x
                                
                                
                                    n
                                
                            
                            +
                            
                                
                                    A
                                
                                
                                    2
                                
                            
                            
                                
                                    x
                                
                                
                                    n
                                
                                
                                    2
                                
                            
                            )
                        
                    ] and one skilled in the art could have combined the element as claimed by the known method to yield predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 8, the combined system of Smith in view of NPL discloses the invention as in the parent claim above, including wherein m=3, such that the mth-order polynomial can be expressed as:                         
                            
                                
                                    x
                                
                                
                                    n
                                    +
                                    1
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                            (
                            3
                            -
                            3
                            
                                
                                    d
                                    x
                                
                                
                                    n
                                
                            
                            +
                            
                                
                                    d
                                
                                
                                    2
                                
                            
                            
                                
                                    x
                                
                                
                                    n
                                
                                
                                    2
                                
                            
                            )
                        
                     (NPL – section 2.2 a cubic iteration, shows equation of a cubic iteration [i.e. m=3] of the reciprocal function [i.e. i = 1], where 
                        
                            
                                
                                    h
                                
                                
                                    n
                                
                            
                            =
                            1
                            -
                            A
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                        
                     (refer to as EQ1)
                        
                            
                                
                                    x
                                
                                
                                    n
                                    +
                                    1
                                
                            
                            =
                             
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                            +
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            n
                                        
                                    
                                    +
                                    
                                        
                                            h
                                        
                                        
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     (refer to as EQ2), 
substitute EQ1 to EQ2, the result will be                         
                            
                                
                                    x
                                
                                
                                    n
                                    +
                                    1
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                            (
                            3
                            -
                            3
                            
                                
                                    A
                                    x
                                
                                
                                    n
                                
                            
                            +
                            
                                
                                    A
                                
                                
                                    2
                                
                            
                            
                                
                                    x
                                
                                
                                    n
                                
                                
                                    2
                                
                            
                            )
                        
                    ).

 Allowable Subject Matter
Claim 9-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest found prior art are Smith, NPL, Lindsley, and Habegger
Smith teaches the claim invention as in claim 1, including using quadratic or cubic iterations method to generate a more accurate approximation to the inverse square root of the data operand and check if the approximation is accurate enough as shown in figure 1 step 20 and step 22, Smith also recognizes the quadratic and cubic iterations have the great advantage of rapid convergence and the number of correct bit would double or triple with each iteration, in which would improve the speed of the operation. 
NPL discloses the approach to find square roots and inverses using high order algorithm such as quartic, sextic… algorithms. NPL discloses on section 2.2 an approach to calculate the reciprocal function 1/x using cubic iteration to obtain the equation                         
                            
                                
                                    x
                                
                                
                                    n
                                    +
                                    1
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                            (
                            3
                            -
                            3
                            
                                
                                    A
                                    x
                                
                                
                                    n
                                
                            
                            +
                            
                                
                                    A
                                
                                
                                    2
                                
                            
                            
                                
                                    x
                                
                                
                                    n
                                
                                
                                    2
                                
                            
                            )
                        
                     as required in the claim invention. NPL also discloses on section 3.2 an approach to calculate 
Lindsley teaches an apparatus that suitable for high convergence rates, to implement more efficient reciprocal jth root (i.e. 1/                        
                            
                                
                                    s
                                
                                
                                    j
                                
                            
                        
                    ). For example, if j = 1, then the function is the reciprocal of the input 1/s, if j = 2, then the function is the reciprocal of square root. Linsley also discloses that with j = 1 and cubic iteration, the equation can be simplified to                         
                            d
                            =
                            3
                            -
                            3
                            x
                            +
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                        
                     on column 4 line 49 and with j = 2 and cubic iteration, the equation can be simplified to                         
                            1.875
                            -
                            1.25
                            x
                            +
                            0.375
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                        
                     in column 5 line 23.
Habegger discloses an efficient hardware implementation for a reciprocal unit to perform Newton Raphson approximation method in section 2, figure 1 shows a hardware circuit that perform the Newton’s equation as described in equation 1.
However, none of the closest found prior art teach the combination of multiplier and adder hardware blocks configured in the hardware circuity to implement the cubic iteration to calculate the function 1/x or the function inverse reciprocal square root using the multiplier, adder/subtractor, shifter, and square to perform the equations in claims 8 and 12 as is required in claims 9-11 and 13-14. 
Therefore, the closest found prior art fails to teach the limitations disclosed in claim 9-11 and 13-14. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Linsley US – 5253215. 
Habegger, Andreas. “An Efficient Hardware Implementation for a Reciprocal Unit.” Researchgate.net, 2010, 
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182